Name: Commission Implementing Regulation (EU) NoÃ 1202/2012 of 13Ã December 2012 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  animal product;  trade policy;  foodstuff;  trade
 Date Published: nan

 14.12.2012 EN Official Journal of the European Union L 342/40 COMMISSION IMPLEMENTING REGULATION (EU) No 1202/2012 of 13 December 2012 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2) thereof, Whereas: (1) Article 162(1)(b) of Regulation (EC) No 1234/2007 provides that the difference between prices in international trade for the products referred to in Article 1(1)(s) and listed in Part XIX of Annex I to that Regulation and prices within the Union may be covered by an export refund where these goods are exported in the form of goods listed in Part V of Annex XX to that Regulation. (2) Commission Regulation (EU) No 578/2010 of 29 June 2010 on the implementation of Council Regulation (EC) No 1216/2009 as regards the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds (2), specifies the products for which a rate of refund is to be fixed, to be applied where these products are exported in the form of goods listed in Part V of Annex XX to Regulation (EC) No 1234/2007. (3) In accordance with Article 14(1) of Regulation (EU) No 578/2010, the rate of the refund per 100 kilograms for each of the basic products in question is to be fixed for a period of the same duration as that for which refunds are fixed for the same products exported unprocessed. (4) Article 162(2) of Regulation (EC) No 1234/2007 lays down that the export refund for a product contained in a good may not exceed the refund applicable to that product when exported without further processing. (5) The currently applicable refunds have been fixed by Commission Implementing Regulation (EU) No 861/2012 (3). Since new refunds should be fixed, that Regulation should therefore be repealed. (6) In order to prevent divergence with the current market situation, to prevent market speculation and to ensure efficient management, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (7) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its Chair, HAS ADOPTED THIS REGULATION: Article 1 The rates of the refunds applicable to the basic products listed in Annex I to Regulation (EU) No 578/2010 and in Part XIX of Annex I to Regulation (EC) No 1234/2007, and exported in the form of goods listed in Part V of Annex XX to Regulation (EC) No 1234/2007, shall be fixed as set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 861/2012 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2012. For the Commission, On behalf of the President, Daniel CALLEJA Director-General for Enterprise and Industry (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 171, 6.7.2010, p. 1. (3) OJ L 255, 21.9.2012, p. 27. ANNEX Rates of the refunds applicable from 14 December 2012 to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty (EUR/100 kg) CN code Description Destination (1) Rate of refund 0407 Birds eggs, in shell, fresh, preserved or cooked:  Other fresh eggs 0407 21 00   Of fowls of the species Gallus domesticus (a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 0,00 03 0,00 04 0,00 (b) On exportation of other goods 01 0,00 0407 29   Other 0407 29 10    Of poultry, other than of fowls of the species Gallus domesticus (a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 0,00 03 0,00 04 0,00 (b) On exportation of other goods 01 0,00 0407 90  Other: 0407 90 10   Of poultry (a) On exportation of ovalbumin of CN codes 3502 11 90 and 3502 19 90 02 0,00 03 0,00 04 0,00 (b) On exportation of other goods 01 0,00 0408 Birds eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not containing added sugar or other sweetening matter:  Egg yolks: 0408 11   Dried: ex 0408 11 80    Suitable for human consumption: not sweetened 01 0,00 0408 19   Other:    Suitable for human consumption: ex 0408 19 81     Liquid: not sweetened 01 0,00 ex 0408 19 89     Frozen: not sweetened 01 0,00  Other: 0408 91   Dried: ex 0408 91 80    Suitable for human consumption: not sweetened 01 0,00 0408 99   Other: ex 0408 99 80    Suitable for human consumption: not sweetened 01 0,00 (1) The destinations are as follows: 01 Third countries. For Switzerland and Liechtenstein these rates are not applicable to the goods listed in Tables I and II of Protocol No 2 to the Agreement between the European Community and the Swiss Confederation of 22 July 1972. 02 Kuwait, Bahrain, Oman, Qatar, United Arab Emirates, Yemen, Turkey, Hong Kong SAR and Russia. 03 South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines. 04 All destinations except Switzerland and those of 02 and 03.